                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE



Nitetek Licensing LLC,                                          Case No. 1:21-cv-00790-MN
         Plaintiff,
                                                                Patent Case
         v.
                                                                Jury Trial Demanded
Particle Industries, Inc.,

         Defendant.


                             STIPULATION FOR EXTENSION OF TIME

         Plaintiff Nitetek Licensing LLC and Defendant Particle Industries, Inc. (“Particle”), hereby

stipulate and agree, subject to the approval of the Court, that Particle’s time to answer, move or

otherwise plead in response to Plaintiff’s Complaint (D.I. 1) shall be extended thirty (30) days to July

30, 2021.


Dated: June 29, 2021                                      Respectfully submitted,

                                                          /s/ David deBruin (No. 4846)
                                                          David deBruin (No. 4846)
                                                          GAWTHROP GREENWOOD, PC
                                                          3711 Kennett Pike, Suite 100
                                                          Wilmington, DE 19807
                                                          302-777-5353
                                                          ddebruin@gawthrop.com

                                                          Counsel for Plaintiff
                                                          Nitetek Licensing LLC


SO ORDERED this ____ day of _________________, 2021.

                                                                ______________________________
                                                                   United States District Court Judge




Error! Unknown document property name.
